DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: as stated previous, prior art was not found that taught or suggested a welding step of performing friction stir spot welding of the workpiece by using the pin member and the shoulder member while the workpiece is supported and pressed by the end face of the clamp member; and a pressing step of causing the friction stir spot welding device to press an obverse surface and a reverse surface of at least one of a friction-stirred region of the workpiece having undergone friction stir spot welding and an adjacent region adjacent to the friction- stirred region of the workpiece from a rotary tool side and an opposite side to the rotary tool after the welding step while the pin member and the shoulder member are accommodated in the accommodation space. Furthermore, prior art was not found that taught or suggested a pressing tool set that is provided for a friction stir spot welding device configured to partially stir and spot-weld a workpiece by using a rotary tool including a pin member that rotates around a predetermined axis and is provided so as to be able to advance and retract in a direction of the axis and a shoulder member that rotates around the axis while surrounding an outer periphery of the pin member and is provided so as to be able to advance and retract in the direction of the axis independently of the pin member, the pressing tool set being configured to press the workpiece having undergone friction stir spot welding, the pressing tool set comprising: a welding-side pressing tool that is attached to the rotary tool so as to cover distal ends of the pin member and the shoulder member and has an end face placed to face a surface of at least one of a friction-stirred region of the workpiece and an adjacent region adjacent to the friction-stirred region of the workpiece; and  -5-New U.S. Patent Application a backing-side pressing tool that is placed on an opposite side of the workpiece to the rotary tool to support the workpiece and has an opposing surface placed to face a reverse surface of the workpiece or wherein the end face has a first protruding portion protruding in the direction of the axis from the end face, extending around the axis, and placed to be able to press an obverse surface of the workpiece, and the opposing surface has a second protruding portion protruding in the direction of the axis from the opposing surface, extending around the axis, and placed to be able to press the reverse surface of the workpiece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735